

	

		III

		109th CONGRESS

		1st Session

		S. RES. 219

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mrs. Feinstein (for

			 herself, Mr. Chafee,

			 Mrs. Clinton, and

			 Mr. Crapo) submitted the following

			 resolution; which was referred to the Committee on the Judiciary

		

		RESOLUTION

		Designating March 8, 2006, as

		  Endangered Species Day, and encouraging the people of the United

		  States to become educated about, and aware of, threats to species, success

		  stories in species recovery, and the opportunity to promote species

		  conservation worldwide.

	

	

		Whereas

			 in the United States and around the world, more than 1,000 species are

			 officially designated as at risk of extinction and thousands more also face a

			 heightened risk of extinction;

		Whereas

			 the actual and potential benefits derived from many species have not yet been

			 fully discovered and would be permanently lost if not for conservation

			 efforts;

		Whereas

			 recovery efforts for species such as the whooping crane, Kirtland’s warbler,

			 the peregrine falcon, the gray wolf, the gray whale, the grizzly bear, and

			 others have resulted in great improvements in the viability of such

			 species;

		Whereas

			 saving a species requires a combination of sound research, careful

			 coordination, and intensive management of conservation efforts, along with

			 increased public awareness and education; and

		Whereas

			 education and increasing public awareness are the first steps in effectively

			 informing the public about endangered species and species restoration efforts:

			 Now, therefore, be it

		

	

		That the Senate—

			(1)designates March 8, 2006, as

			 Endangered Species Day; and

			(2)encourages—

				(A)educational entities to spend at least 30

			 minutes on Endangered Species Day teaching and informing

			 students about threats to, and the restoration of, endangered species around

			 the world;

				(B)organizations, businesses, and agencies

			 with a shared interest in conserving endangered species to collaborate on

			 educational information for use in schools; and

				(C)the people of the United States to observe

			 the day with appropriate ceremonies and activities.

				

